
	
		II
		109th CONGRESS
		1st Session
		S. 1599
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2005
			Mr. McCain (for himself, Mr. Ensign, and Mr. Kyl) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To repeal the perimeter rule for Ronald Reagan Washington National Airport, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Abolishing Aviation Barriers Act of 2005.
		
			2.
			Ronald reagan washington national airport
			
				(a)
				In general
				Chapter 449 of title 49, United States Code, is amended by striking section 49109.
			
				(b)
				Clerical amendment
				The chapter analysis for chapter 449 of title 49, United States Code, is amended by striking the
			 item relating to section 49109 and inserting the following:
				
					
						44901. Repealed
					
					.
			
			3.
			Termination of federal support for perimeter rule at new york laguardia airport
			Notwithstanding any other provision of law, no Federal funds may be obligated or expended after the
			 date of enactment of this Act to enforce the Port Authority of New York
			 and New Jersey rule banning flights beyond 1,500 miles (or any other
			 flight distance related restriction), from arrival or departure at New
			 York LaGuardia Airport.
		
